DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
	In response to the amendment filed on 12/6/2018, cancelled claims 1-17 and new claims 18-29 are acknowledged. Claims 18-29 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the indefinite limitation “separating the motion measurements into a first phase associated with leading up to and causing an interaction with the artificial agent, which interaction causes the artificial agent to produce the stimulus which withdrawal causes the artificial agent not to produce the stimulus change” in lines 7-11. It is unclear how the second phase associated with withdrawal from interaction with the artificial agent can actively cause the artificial agent not to produce the stimulus change, since the stimulus change is already produced during the first phase when the subject interacts with the artificial agent.
	Further, the wordy limitations “d. determining automatically on a processor a first value of a distance between a first value of a statistic of the motion measurements that belong to the first phase and a second value of the statistic of the motion measurements that belong to the second phase;” in lines 12-14 and “e. determining automatically on a processor a measure of a neurological disorder in the subject based on a difference between the first value of the distance and a second value of the distance for a different second subject without the neurological disorder” in lines 15-17 render the claim indefinite because it is unclear how many values are determined and which values are compared to one another to determine the measure of neurological disorder.
	Claims 19-29 are rejected based on their dependence from claim 18.
	Further, claim 20 recites the limitation “wherein said artificial agent is a robot, three dimensional animate, speaker, or screen”, which is incongruous with the limitation “presenting on a display device an artificial agent to a subject” recited in line 2 of claim 18. It is unclear how the artificial agent can be both presented on a display device and also be a robot or a screen.
	Similarly, claim  26 recites the limitation “said artificial agent is a screen” in line 1, which renders the claim indefinite because it is unclear if this “screen” refers to the 
Claim 29 recites the limitation “after said steps a through e: changing the stimulus produced by the artificial agent to lessen the difference between the first value of the distance and the second value of the distance; and, repeating steps a through e”. The difference between the first value of the distance and the second value of the distance (taken from a second subject without a neurological disorder) is indicative of the measure of neurological disorder of the subject (per claim 18), so it is unclear how changing the stimulus produced by the artificial agent would dictate (i.e. lessen) how the subject’s motion would change relative to the motion of the second subject without a neurological disorder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-23 and 25-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghajar (US Patent No. 7,819,818 B2), further in view of McNames et al. (US Publication No. 2011/0213277 A1) and/or Varaklis et al. (US Patent No. 9,412,161 B2).

	Regarding claim 18 as best understood, Ghajar teaches a method for diagnosing a neurological disorder in a subject, said method comprising: 
a. presenting on a display device (104) an artificial agent to a subject, wherein the artificial agent produces a stimulus change to the subject when the subject interacts with the artificial agent (see step 502 in Figure 5, step 604 in Figure 6, col. 3, lines 18-32 and col. 5, lines 18-22); 
b. measuring motion resulting from activation of a muscle of the subject, whereby motion measurements are produced (see steps 504 and 506 in Figure 5, step 606 in Figure 6, col. 3, lines 35-42, and col. 5, lines 22-29); 

e. determining automatically on a processor a measure of a neurological disorder in the subject based on a difference between the first value of the distance and a second value of the distance for a different second subject without the neurological disorder (see step 510 in Figure 5, step 610 in Figure 6, col. 3, lines 60-62, col. 5, lines 4-10, col. 6, lines 32-39, and col. 6, line 67-col. 7, line 3); and 
f. presenting the measure of the neurological disorder on a display device (see col. 3, lines 60-62, and col. 6, line 67-col. 7, line 3).
It is noted Ghajar does not specifically teach separating the motion measurements into a first phase associated with leading up to and causing an interaction with the artificial agent, which interaction causes the artificial agent to produce the stimulus change, and a second phase associated with withdrawal from interaction with the artificial agent, which withdrawal causes the artificial agent not to produce the stimulus change. However, McNames et al. teaches separating the motion measurements into a first phase (“first part of the test”) associated with leading up to and causing an interaction with the artificial agent, which interaction causes the artificial agent to produce the stimulus change, and a second phase (“last part of the test”) associated with withdrawal from interaction with the artificial agent, which withdrawal causes the artificial agent not to produce the stimulus change (see [0025]). Similarly, Varaklis et al. teaches separating the motion measurements into a first phase 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghajar to include separating the motion measurements into a first phase associated with leading up to and causing an interaction with the artificial agent, which interaction causes the artificial agent to produce the stimulus change, and a second phase associated with withdrawal from interaction with the artificial agent, which withdrawal causes the artificial agent not to produce the stimulus change, as disclosed in McNames et al. and Varaklis et al., so as to calculate a metric of worsening impairment over the duration of a single test (see McNames et al.: [0025]).
Regarding claim 19 as best understood, Ghajar teaches said neurological disorder is an autism spectral disorder (ASD) or Parkinson's disease (PD) (see col. 1, lines 49-53). McNames et al. teaches said neurological disorder is an autism spectral disorder (ASD) or Parkinson's disease (PD) (see [0004]). Varaklis et al. teaches said neurological disorder is an autism spectral disorder (ASD) or Parkinson's disease (PD) (see [0002]).
Regarding claim 20 as best understood, Ghajar teaches artificial agent is a robot, three dimensional animate, speaker, or screen (col. 5, lines 18-22).  

Regarding claim 22 as best understood, Ghajar teaches said artificial agent provides a task to the subject (see col. 3, lines 18-21).
Regarding claim 23 as best understood, Ghajar teaches said task is a pointing task or a match-to-sample task (see col. 3, lines 18-32).  
Regarding claim 25 as best understood, Ghajar teaches said artificial agent provides a stimulus when the subject contacts a region of interest (see col. 5, lines 41-54).
Regarding claim 26 as best understood, Ghajar teaches said artificial agent is a screen (see col. 5, lines 18-22). Varaklis et al. teaches said artificial agent is a screen and the stimulus is a real-time video of the subject (see col. 8, lines 3-23).  
Regarding claim 27 as best understood, Ghajar teaches said measuring motion resulting from activation of a muscle of the subject comprises measuring facial patterns of the subject (see col. 3, lines 35-42). Varaklis et al. teaches said measuring motion resulting from activation of a muscle of the subject comprises measuring facial patterns of the subject (see col. 14, lines 31-41).  
Regarding claim 28 as best understood, Ghajar teaches comparing measurements for a subject with measurements for other individuals or with measurements for the same subject at an earlier time to evaluate improvements or deterioration in the person’s ability to anticipate events (see col. 10, line 64-col. 11, line 2) but does not specifically teach f) after said steps a through e, administering a therapy to the subject; g) after said administering the therapy, repeating said steps a through e 
Regarding claim 29 as best understood, Ghajar teaches after said steps a through e: changing the stimulus produced by the artificial agent to lessen the difference between the first value of the distance and the second value of the distance; and, repeating steps a through e. (see col. 2, lines 61-64, col. 5, lines 41-54, and col. 10, line 64-col. 11, line 3).

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghajar, McNames et al., and Varaklis et al., further in view of Tseng et al. (US Publication No. 2010/0208205 A1).

Regarding claim 24, it is noted none of Ghajar, McNames et al., or Varaklis et al. specifically teach said subject is not provided instruction on how to interact with the artificial agent. However, Tseng et al. teaches said subject is not provided instruction on how to interact with the artificial agent (see [0025]-[0026]). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghajar, McNames et al., and Varaklis et al., to include said subject is not provided instruction on how to interact with the artificial agent, as disclosed in Tseng et al., so as to eliminate confounds introduced when subjects are required to follow specific, complex instructions or when running contrived experiments in the lab, thereby making the method more natural and more sensitive for testing young children and the elderly who cannot perform structured laboratory tasks (see Tseng et al.: [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791